Title: To Benjamin Franklin from Alleyne Fitzherbert, [12 June 1783]
From: Fitzherbert, Alleyne
To: Franklin, Benjamin


          
            Paris Thursday morning. [June 12, 1783]
          
          Mr Fitz-Herbert presents his best Compliments to Dr Franklin; — he
            purposes leaving Paris this afternoon and will be exceedingly happy to take charge of
            any commissions that he or Mr Franklin may have for Brussels or England.
         
          Addressed: A Monsieur / Monsieur
            Franklin / &c— &c— &c— / a Passy
          Endorsed: June 12. 83
        